DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and thus each of claims 2-5 by way of dependence, recites that the optical pulse generator per se imposes optical weighting on the input signal by both generating a closely matching optical pulse and rejecting one or more time portions of the input signal. While the specification is enabling for generating a closely matching optical pulse via a four-wave mixer, it does not enable a four-wave mixer that also rejects time portions of an input signal. Rather, the rejection function for the four-wave mixer embodiment is only achieved by a subsequent bandpass filter, after the four-wave mixing; however, this is not reflected in the claims. Further, the disclosed bandpass filter removes both the pump and the original input signal. In other words, the four-wave mixer based optical pulse generator only generates a pulse; it is not responsible for, or capable of, rejecting select time portions. Further, the portions rejected by the subsequent bandpass filter in the four-wave mixer embodiment are not limited to nonoverlapping portions relative to the pulse, but include the original pulse itself, i.e., the entire original input signal. Claim 1 fails to particularly point out and distinctly claim this subject matter, and instead implies that the four-wave mixer is somehow responsible for time-selective rejection.
Claim 2 requires the optical weighting exclude a period of time “corresponding to” the pulse of claim 1. However, claim 1 recites excluding one or more portions that are “nonoverlapping in time” with the pulse. The vague relationship of the pulse to the excluded portion, implied by “a period of time… corresponding to the… pulse” is in apparent contrast to the exclusion of portions that don’t overlap the pulse, established in claim 1. Thus it’s not clear what the bounds of claim 2 are or how it is further limiting the parent claim and not contradicting it. The claim has been examined assuming “corresponding to” means propagating with.
Claim 3 recites a formula for the optical weighting that results in the input signal being allowed during a window that has an equal amount of time on either side of the pulse center, plus an offset based on nT, and set to 0 otherwise. However, parent claim 1 is directed to the optical pulse generating element generating a pulse. In the disclosed pulse generation embodiment (i.e., four-wave mixing embodiment), exclusion is achieved by wavelength filtering both the pump and the entire original signal, leaving the four-wave mixer generated pulse. It does not involve offset-based gating as recited in claims 7 and 11, which corresponds to the disclosed amplitude modulator embodiment. Thus, each of claims 7 and 11 fails to particularly point out and distinctly claim the supported subject matter, and instead implies that the pulse generator is somehow responsible for offset-based time-selective exclusion of only non-overlapping portions of the original input signal.
Claim 4 recites that the optical weighting element is an amplitude modulator. However, parent claim 1 recites that the optical weighting element per se generates a closely matching optical pulse. While the specification is enabling for a four-wave mixer generating a closely matching pulse, it does not enable an amplitude modulator generating a closely matching pulse. Rather, the exclusion function for the amplitude modulator embodiment is only achieved by passing the pulse and modulating to zero on either side of the pulse. Thus claim 4 fails to particularly point out and distinctly claim the supported subject matter, instead implying that the amplitude modulator is somehow responsible for pulse generating like that of the four-wave mixer in the other embodiment.
Each of claims 6 and 10, and thus each of claims 7-9 and 11-13 by way of dependence, recites “the optical pulse generator configured to generate an optical pulse that closely matches at least one ultrashort pulse within an input signal... so that [non-overlapping] portions of the input signal… are rejected.” Claims 6 and 10 each have the same issue described above for claim 1.
Each of claims 7 and 11 recites a formula for the optical weighting that results in the input signal being allowed during a window that has an equal amount of time on either side of the pulse center, plus an offset based on nT, and set to 0 otherwise. However, each of respective parent claims 6 and 10 is directed to the optical pulse generating element generating a pulse. In the disclosed pulse generation embodiment (i.e., four-wave mixing embodiment), exclusion is achieved by wavelength filtering both the pump and the entire original signal, leaving the generated pulse. It does not involve offset-based gating as recited in claims 7 and 11, which corresponds to the amplitude modulator embodiment. Thus, each of claims 7 and 11 fails to particularly point out and distinctly claim the supported subject matter, and instead implies that the pulse generator is somehow responsible for offset-based time-selective exclusion of only non-overlapping portions of the original input signal.
Each of claims 8 and 12 recites that the optical weighting element is an amplitude modulator. However, each of respectively parent claims 6 and 10 recites that the optical weighting element per se generates a closely matching optical pulse. While the specification is enabling for a four-wave mixer generating a closely matching pulse, it does not enable an amplitude modulator to generate a closely matching pulse. Rather, the exclusion function for the amplitude modulator embodiment is only achieved by passing the pulse and modulating to zero on either side of the pulse. Thus each of claims 8 and 12 fails to particularly point out and distinctly claim this subject matter, and instead implies that the amplitude modulator is somehow responsible for pulse generating like that of the four-wave mixer in the other embodiment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11212011. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patent claims.
Present Claim
Patent Claim
1. An optical receiver for ultrafast signal detection, the receiver comprising: 

a direct detection receiver configured for receiving an input signal generated by a pulse source, the input signal comprising at least one ultrashort pulse within signal noise; 




an optical pulse generator 




configured to generate a weighted optical pulse that closely matches the at least one ultrashort pulse 








wherein portions of the input signal that are nonoverlapping with the at least one ultrashort pulse are rejected.
1. An optical receiver for ultrafast signal detection, the receiver comprising: 

a direct detection receiver configured for receiving an input signal generated by a pulse source, the input signal comprising at least one ultrashort pulse within signal noise, 

the ultrashort pulse having an ultrashort pulse period within a time domain; 

and an optical weighting function implemented by a four-wave mixer disposed upstream of the direct detection receiver, the optical weighting function 

configured to impose optical weighting on different portions of the input signal, wherein the input signal is filtered by an optical bandpass filter and combined with a weighting pulse from the pulse source that has a pulse width matching the ultrashort pulse period, 

wherein one or more portions of the input signal within the ultrashort pulse period are multiplied by a non-zero function and other portions of the input signal that are outside of the ultrashort pulse period are multiplied by zero, and wherein the combined signal is guided into a highly non-linear fiber (HNLF) to generate an idler.
2. The optical receiver of claim 1, wherein the weighted optical pulse is configured to exclude a period of time within the input signal corresponding to the at least one ultrashort pulse.
[from claim 1] … wherein one or more portions of the input signal within the ultrashort pulse period are multiplied by a non-zero function and other portions of the input signal that are outside of the ultrashort pulse period are multiplied by zero, and wherein the combined signal is guided into a highly non-linear fiber (HNLF) to generate an idler.
3. The optical receiver of claim 1, wherein the optical pulse generator implements an optical weighting function f(t) according to the relationship

    PNG
    media_image1.png
    37
    250
    media_image1.png
    Greyscale


2. The optical receiver of claim 1, wherein the optical weighting function operates according to the relationship f(t)

    PNG
    media_image1.png
    37
    250
    media_image1.png
    Greyscale

where τs is a weighting function duration, t0 is a pulse center, T is the ultrashort pulse period, and n is an integer.

Regarding present claim 4, the patent claim set for claim 1 does not include an amplitude modulator for the optical pulse generator. However, the patent includes this for the claim set for claim 3. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an amplitude modulator with the four wave mixer of the patent claim set for claim 1, to provide the means for the claimed setting to zero portions outside the pulse period.
5. The optical receiver of claim 1, wherein the optical pulse generator comprises a four-wave mixer.
[from claim 1] …and an optical weighting function implemented by a four-wave mixer disposed upstream of the direct detection receiver...

	Present claims 6-9 recite essentially the same limitations are present claim 1-5, and are thus rejected as anticipated by, or obvious in view of, patent claims 1-3 based on the same citations and/or for the same reasons provided above.
	Present claim 10-13 recite essentially the same limitations are present claims 1-5, and are thus rejected as anticipated by, or obvious in view of, patent claims 1-3 based on the same citations and/or for the same reasons provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, previously noted in the parent application:
US Patent No. 6920263 
US Patent Application Publication No. 2007/0097854, 2019/0165793, 2010/0111305

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636